jfourti) Court of appeals!
                                   ^an Antonio, ®exas

                                    Wednesday, July 29, 2015

                                      No. 04-15-00069-CV


         Texas Municipal League Joint Self-Insurance Fund, and Texas Municipal League
                                  Intergovernmental Risk Pool,
                                           Appellant

                                                V.



                               Housing Authority of City of Alice,
                                          Appellee

                              Trial Court Case No. 14-10-53721-CV


                                          ORDER

        The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on Tuesday, September 8, 2015, to the following
panel; Justice Rebeca C. Martinez, Justice Patricia 0. Alvarez, and Justice Luz Elena D. Chapa.
All parties will be notified of the Court's decision in this appeal in accordance with Tex. R. App.
P. 48.


        Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.

         It is so ORDERED on Wednesday, July 29, 2015.


                                                                      . Martinez Justice


         IN WITNESS WHEREOF, I have hereunto set my hand and gifixed the seal
court on this Wednesday, July 29, 2015.

             ^   OF
                 ur    /q/o
                                                                           e, Cler
                  i\